Per Curiam.
As a prerequisite to the assertion of any claim against the city of New York for wages earned and not compensated, the claimant must establish that at the time he signed the payroll covering the period for which the additional wage is sought he accepted the lesser sum under protest. (Greater New York Charter, § 149.) The court below awarded judgment to the plaintiff for the full period he sued for, although for a portion of this period (fifty-four days) no. protest was noted when plaintiff signed the payroll. The judgment appealed from is, therefore, reduced to the sum of $399.81, with interest and costs, the reduction representing the fifty-four days allowed by the court below which were not protested, and as modified the judgment appealed from is affirmed, without costs of appeal to either party.
All concur; present, Guy, Wagner and Lydon, JJ.